Citation Nr: 0924511	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Witchita, Kansas that denied the Veteran's application to 
reopen his claim for service connection for a lower back 
condition that was previously denied in a November 2004 
rating decision.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
see also VAOPGCPREC 05-92.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board has determined that new and material evidence has 
been received.  The claim is reopened and the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  By an RO decision dated November 2004, the Veteran's 
claim of service connection for a lower back condition was 
denied on the basis that there was no evidence that the 
Veteran's lower back condition was related to service.

2.  Evidence received since the November 2004 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a lower back condition.


CONCLUSIONS OF LAW

1.  The November 2004 RO decision denying the Veteran's claim 
of service connection for a lower back condition is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a lower back 
condition has been submitted.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his previously denied 
claim for service connection for a lower back condition has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA solely with regard to the 
Veteran's application to reopen is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi,19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a lower back condition.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

According to the United States Court of Appeals for Veterans 
Claims (Court), in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was denied service connection for a lower back 
condition in a November 2004 RO rating decision.  The basis 
for the November 2004 denial was that there was no evidence 
that the Veteran incurred an in-service injury to his back 
and that there was no medical evidence to etiologically link 
the Veteran's current lower back condition to his active 
service.  At the time of the denial, the RO had considered 
all of the Veteran's statements and reviewed the entire 
claims file, including all of the available medical records 
identified by the Veteran.

Since the November 2004 RO decision, the Veteran submitted 
new evidence consisting mostly of private treatment records.  
A June 2005 statement from a private physician includes a 
diagnosis of severe lower back pain from arthritis and an 
opinion that the Veteran's lower back condition is service 
connected.  Therefore, as the June 2005 private physician 
statement includes a positive opinion etiologically linking 
the Veteran's lower back condition to his active service, the 
Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  As such, the 
claim is reopened.

At this point, however, the Board will not adjudicate the 
reopened claim, as further development is necessary.


ORDER

As new and material evidence has been submitted regarding the 
Veteran's claim of service connection for a lower back 
condition, the Veteran's claim is reopened; to that extent 
only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a 
lower back condition.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of 
this claim.  

The Veteran alleges that he has had lower back pain since an 
injury he incurred in August 1944 during his active service 
in the United States Army during World War II.  Specifically, 
the Veteran claims that he was in the process of deboarding 
his ship in the South Pacific theater with a full pack on and 
a rifle when his ship was accidentally "swiped" by another 
U.S. ship, which collision caused him to fall on his back and 
injure his back and right leg.  At the time, the Veteran was 
a technical sergeant of a medical detachment company.  See 
Service Personnel Record, January 1946.  The Veteran claims 
that he was helped onto shore by his comrades and was then 
too busy digging holes for protection to get immediate 
medical help.  He claims that he was later informally treated 
by the doctors with whom he worked (rather than being 
formally treated at sick bay).  See Veteran's Statements, 
September 2003 and February 2005.

The January 1946 separation examination report reflects that 
in April 1944, the Veteran sustained an injury to his right 
knee in service.  Although the note on the report does not 
mention the Veteran's claimed back injury, and although the 
record reports the injury as occurring in April rather than 
August, it is nevertheless consistent with the Veteran's 
statement that he sustained an injury to his right knee in 
1944 in service.  The Board further notes that the separation 
examination report was prepared in 1946 after-the-fact, not 
in 1944 when the injury occurred.  Also, the Board 
acknowledges that a history of the Veteran's company (from 
another sergeant's diary) is consistent with the Veteran's 
statements because the history reflects that, in August 1944, 
the Veteran's ship was struck by another U.S. ship (and that 
the collision caused life rafts and equipment to be knocked 
down).  

On his initial September 2003 claim, the Veteran provided the 
names and addresses of seven doctors that provided him 
treatment for his back condition since his separation from 
service in 1946, four of whom he noted were deceased and from 
whom records cannot be retrieved.  The claims file includes 
private treatment records dated from 2001 through 2008 that 
reflect that the Veteran was treated regularly for lower back 
pain.  A March 2004 VA treatment record reflects that the 
Veteran reported having injured his back in-service in 1944 
when he was "knocked down" when his ship collided with 
another ship.  It reflects impressions of  "chronic lower 
back pain" and "paraspinal spasm."  The VA physician, 
however, gave no detailed diagnosis and opined that because 
the Veteran was not interested in surgical treatment, no 
further testing was warranted.

The Board acknowledges that, after the RO's denial in 
November 2004, the Veteran submitted more recent private 
treatment records, and a majority of such treatment records 
only serve to memorialize the Veteran's account of his injury 
in service rather than serving to prove that an injury 
actually occurred in service or opining that the Veteran's 
current back condition may be related to service.  A January 
2005 private treatment record, however, reflects that x-rays 
reveal "anterior bony fusion between L1 and L2 suggestive of 
old injury" and includes a diagnosis of "traumatic fusion, 
L1 - L2."  Also, as noted above, a subsequent, June 2005 
statement from the same private physician also includes an 
opinion that the Veteran's lower back condition is service 
connected.

The evidence reflects that the Veteran has complained of and 
sought treatment for lower back pain.  With the exception of 
the above January 2005 and June 2005 treatment records, 
however, the records contain no opinions regarding the 
etiology of the Veteran's condition.  Unfortunately, the 
January 2005 and June 2005 treatment records, while 
favorable, include only cursory statements as to etiology 
with no rationale.  As such, the issue must be remanded in 
order to schedule the Veteran for a VA examination to clarify 
his current diagnosis and to determine whether the Veteran's 
current lower back condition was caused by an injury or 
disease incurred in service.  Colvin v. Derwinski, 1. Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for his lower back condition.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.

After reviewing the file and examining the 
Veteran's low back and/or lumbosacral 
spine, the examiner should diagnose any 
pathology found on examination and/or 
diagnostic testing.  As to each disability 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's lower 
back condition was incurred in service.  
The VA examiner should provide a 
comprehensive report including a complete 
rationale for all opinions and 
conclusions.  If the VA examiner concludes 
that the Veteran's current lower back 
condition is not related to the Veteran's 
active service, the examiner should 
explain, in detail, the reasoning behind 
this determination.  If further testing or 
examination by specialists is required to 
evaluate the Veteran's lower back 
condition, such testing or examination is 
to be done before completion of the 
examination report.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.   Then, readjudicate the Veteran's 
claim.  If the claim remains denied, the 
Veteran should be provided a new 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

